          Case 2:19-cv-01464-KJM-KJN Document 52 Filed 01/25/21 Page 1 of 2

                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA



RICARDO BORBON,                                 No. 2:19-cv-1464 KJM KJN P

                  Plaintiff,

          v.

D. SMILEY, et al.,
                                                ORDER & WRIT OF HABEAS CORPUS
                  Defendants.                   AD TESTIFICANDUM
                                         /

Ricardo Borbon, CDCR # P-87564, a necessary and material witness in a settlement conference
in this case on February 25, 2021, is confined in California Substance Abuse Treatment Facility
(CSATF), in the custody of the Warden. In order to secure this inmate's attendance it is
necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to
produce the inmate before Magistrate Judge Allison Claire, by Zoom video conference from his
place of confinement, on Thursday, February 25, 2021, at 9:00 a.m.

                                 ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
          commanding the Warden to produce the inmate named above, by Zoom video
          conference, to participate in a settlement conference at the time and place above, until
          completion of the settlement conference or as ordered by the court. Zoom video
          conference connection information will be supplied via separate email.

       2. The custodian is ordered to notify the court of any change in custody of this inmate and is
          ordered to provide the new custodian with a copy of this writ.

       3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
          Office at California Substance Abuse Treatment Facility at (559) 992-7191 or via email.

       4. Any difficulties connecting to the Zoom video conference shall immediately be reported
          to Valerie Callen, Courtroom Deputy, at vcallen@caed.uscourts.gov.

                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CSATF, P. O. Box 7100, Corcoran, California 93212:

WE COMMAND you to produce the inmate named above to testify before Judge Claire at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.

////

////
      Case 2:19-cv-01464-KJM-KJN Document 52 Filed 01/25/21 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: January 25, 2021
